2 N.Y.2d 725 (1956)
In the Matter of The Estate of Joseph W. Noble, Deceased. Joseph A. Nickerson, Appellant; Ethel D. Noble et al., Respondents; Daniel D. M. Willard et al., Executors-Respondents.
Court of Appeals of the State of New York.
Submitted October 1, 1956.
Decided October 11, 1956.
Stephen P. Duggan, Jr., for motion.
Joseph A. Nickerson, in person, opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the appealable paper in this case was the Appellate Division order of March 19, 1956, and not the order entered thereon in the Surrogate's Court (Civ. Prac. Act, § 591, subd. 2, as amd. by L. 1953, ch. 417; see Matter of Hallock, 308 N.Y. 299, 300), and that the time to appeal from such order of the Appellate Division has expired (Civ. Prac. Act, § 592, subd. 1).